Silverman, J.,
dissents in part in a memorandum as follows: I would modify the order of the Appellate Term so as to direct that the rents should be paid to appellant landlords rather than merely deposited in court. If When landlords are directed to furnish services it is unfair to direct that no portion of the rent shall be available to the landlord to use for the purpose of furnishing said services. (Cf. Corris v 129 Front Co., 85 AD2d 176.) ¶ The amounts that the Appellate Term has directed to be deposited in court do not include unpaid rents for over three years before August 1, 1982, and are only at the rates prevailing prior to the institution of this proceeding. The difference between the amounts that the Appellate Term has thus directed and what the landlords claim is sufficiently great so that the landlords will still have ample incentive to try to bring this matter to a proper judicial determination even if the amounts that the Appellate Term has ordered are paid to the landlords.